department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b formation date c rank d location e branch of the military dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as an unincorporated association on b you host events for military members stationed at d for morale purposes your members are limited to individuals at d who have been promoted to the rank of c your formation document your bylaws in part state your purpose and objectives are e e e e to strengthen cohesiveness within the community of c and raise spirit de corps of the c by working for the good of the command the e and community to provide a medium for the exchange of ideas information and professional knowledge to the individuals with the rank of c at d to reinforce the responsibilities leadership and privileges of c to support the commanding officer in promoting the morale and well-being of specifically ranked personnel and their family members in both official and social capacities to support the morale welfare and recreation of the c in good standing to include but not limited to picnics lunches and seasonal parties in furtherance of your purposes you host various events which have included a command wide picnic to boost morale paintball trips and various gaming and sports tournaments on one occasion you donated funds to a specific public charity and assisted them with a community service project in order to be in good standing a member must participate in a minimum of two fundraising social or training events per quarter outside of the regularly scheduled meetings by assisting with the set-up coordination and on-the-job requirements of events a member in good standing may be eligible to hold office chair a committee vote and receive a farewell retirement gift your bylaws also state that any residual funds or assets left over after paying all liabilities will be donated to the d recreation committee you sell food to personnel such as hot dogs and burgers to raise money for the events you host law sec_501 of the code provides for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only it its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part of its activities in activities which themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only it its articles of organization dedicates its assets to an exempt_purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operating exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_77_366 1977_2_cb_192 states that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 of the code revrul_78_84 1978_1_cb_150 states that an organization formed by citizens of a community to promote civic pride in the community the state and the country by providing a color guard and conducting flag-raising and other ceremonies at patriotic and community functions is promoting patriotism a recognized charitable objective and qualifies for exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes letter rev catalog number 47630w 73_tc_717 describes an organization that owned one airplane which it rented to club members at a low cost they restricted membership to all members of the syracuse air national guard and civilian employees active and retired members of all reserve military units faa personnel and dependents of all of the above and their civilian employees in this case the united_states tax_court held that this organization was organized and operated for the benefit and recreation of its members and did not qualify for exemption under sec_501 of the code application of law you are not described under sec_501 of the code or sec_1 c -1 a because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 your organizing document your bylaws states that your purpose is to strengthen and boost the morale of your members and support their welfare by engaging in various social activities you fail the organizational_test because your formation document does not limit your purposes to one or more exempt purposes as required in sec_1 c -i b also your bylaws state that your assets will go to the d recreational committee upon dissolution it does not appear that the d recreational committee is a qualifying_organization described in sec_501 of the code therefore you also fail the organizational_test because your formation document does not dedicate your assets to an exempt_purpose under sec_501 as required in sec_1_501_c_3_-1 the majority of your activities are social and recreational in nature social and recreational events are not considered activities which further exempt purposes under sec_1_501_c_3_-1 as indicated in revrul_77_366 extensive social and recreational activities precludes exemption under sec_501 of the code your activities are not like those described in revrul_78_84 where an organization promoted patriotism by conducting ceremonies in their community you conduct minimal activities in your community your activities almost exclusively promote the social and recreational purposes of your members similar to syrang aero club inc you are organized and operated for the recreation of your members precluding you from qualifying for exempt status under sec_501 of the code like the organization in better business bureau you have a substantial non-exempt purpose even if some of your activities further exempt purposes under sec_501 of the code such as an occasional fundraising event for charity a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your recreational activities are substantial and prevent you from qualifying for exemption under sec_501 conclusion you are operated for substantial non-exempt social and recreational purposes with minimal benefit to the general_public you fail both the organizational and operational tests therefore you do not qualify for exemption as an organization described in sec_501 of the code letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
